Citation Nr: 0722768	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Clement J. Zablocki Medical 
Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
outpatient treatment rendered at Door County Memorial 
Hospital on April 13, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of May 2001.  This matter 
was originally on appeal from an adverse action of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the VAMC in Milwaukee, Wisconsin.  
VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    
Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  VA law and regulations also indicate 
that part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).  
The veteran has not been provided any notice pursuant to the 
VCAA and the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of VA's 
duties under the VCAA and the delegation 
of responsibility between VA and the 
veteran in procuring the evidence relevant 
to the appealed claim.  This notice shall 
specify what information and medical or 
lay evidence is necessary to substantiate 
the claim for reimbursement for 
unauthorized medical expenses.  As part of 
that notice, the VAMC shall indicate which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran.  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by law.

2.  Thereafter the veteran's claim for 
reimbursement for unauthorized medical 
expenses should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



